DETAILED ACTION
1.	Claims 1-20 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.2	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
3.1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.2. 	Claims 1, 13 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 and 18  of U.S. Patent No. 11082429 in view of US Patent No. 8095602 issued to Orbach et al (“Orbach”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is substantially similar in nature of U.S. Patent No. 11082429.

Instant application No. 
Claims: 1, 13 and 17
US Patent No. 11082429
Claims: 1, 17 and 18  
1. A method comprising: identifying a network address


to a resource which is currently blocked from being accessed via the network address due to operation of a content filter; 

















and after the operation of the content filter is modified to unblock access to the resource via the network address, permitting access to the resource via the network address.
US Patent No. 11082429 does not discloses, however Orbach discloses based on previously accessed content, modifying the operation of the content filter to unblock access to the resource via the network address.  (4:40-55, 6: 20-35, also see, 6:50-67, fig. 3 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Puder with the teaching of Orbach by including the feature of unblock, in order for Puder’s system to reducing the number of unsolicited e-mails/information received by computer users. Due to technological improvements in the past decade, there has been a dramatic increase in the number of unwanted, and potentially destructive, e-mails (referred to as "spam") received by users throughout the world. Spam is commonly unsolicited and blindly directed to individuals with a commercial or malicious intent. It is estimated that over 50% of all e-mail traffic is spam, causing excessive congestion in the e-mail network and Internet Service Providers (ISPs) and other organizations to spend resources processing and managing unwanted traffic. Worse, some spammers use e-mail as a preferred modality for distributing computer worms and viruses or message recipients as relay hosts to send spam to destinations maintained by the message recipient. Spam frequently obfuscates or spoofs header information to hide the e-mail source. To combat this electronic epidemic, laws, guidelines, and technological safeguards have been implemented in the past few years to reduce the number of unsolicited e-mails received by computer users (Orbach).

Claims 13 and 17 are similar as stated above
1. A method comprising: identifying a network address 
within content of a webpage of an application in response to navigation to the webpage by a user of a computing device, the identification being done before an attempt to access the network address by the user, and the network address being associated with a resource that is blocked with use of a content filter 
to prevent access to the resource by the user; generating a value for the identified network address based on a number of times other users attempted to navigate from the webpage to the resource via the network address, the identified network address including a first universal resource locator (URL), and the generated value including a first URL score indicating an amount of assessed significance for the first URL, wherein generating the value for the identified network address includes:applying a URL scoring methodology to web browsing data stored in a web browsing database, and providing a set of URL scores, each of the set of URL scores indicating an amount of assessed significance for a respective URL of a set of URLs; and 
based on the generated value, configuring the content filter to unblock the resource and allow access to the content of the resource via the first URL and concurrently blocking content accessible via a second URL with a second URL score indicating an amount of assessed significance for the second URL, the first URL score being higher than the second URL score to indicate a higher amount of assessed significance for the first URL than for the second URL, wherein configuring the content filter includes: 

adding at least one URL of the set of URLs to a URL list, the content filter allowing access to content from each URL on the URL list and denying access to content from each URL not on the URL list.


























Claims 17 and 18 are similar as stated above 


This is a nonstatutory obviousness-type double patenting rejection 

Claim Rejections - 35 USC § 103
4.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.2.	Claims 1-3, 5, 10, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application No. 20120023593 to Puder et al (“Puder”) in view of US Patent No. 8095602 issued to Orbach et al (“Orbach”).
As per claim 1, Puder discloses a method comprising:  identifying a network address to a resource which is currently blocked from being accessed via the network address due to operation of a content filter ([0030]); 
Puder does not explicitly disclose however in the same field of endeavor, Orbach discloses based on previously accessed content, modifying the operation of the content filter to unblock access to the resource via the network address (4:40-55, 6: 20-35, also see, 6:5067, 2:60-65, fig. 3 and associated text); and 
after the operation of the content filter is modified to unblock access to the resource via the network address, permitting access to the resource via the network address (4:40-55, 6: 20-35, also see, 6:50-67, fig. 3 and associated text).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Puder with the teaching of Orbach by including the feature of unblock, in order for Puder’s system to reducing the number of unsolicited e-mails/information received by computer users. Due to technological improvements in the past decade, there has been a dramatic increase in the number of unwanted, and potentially destructive, e-mails (referred to as "spam") received by users throughout the world. Spam is commonly unsolicited and blindly directed to individuals with a commercial or malicious intent. It is estimated that over 50% of all e-mail traffic is spam, causing excessive congestion in the e-mail network and Internet Service Providers (ISPs) and other organizations to spend resources processing and managing unwanted traffic. Worse, some spammers use e-mail as a preferred modality for distributing computer worms and viruses or message recipients as relay hosts to send spam to destinations maintained by the message recipient. Spam frequently obfuscates or spoofs header information to hide the e-mail source. To combat this electronic epidemic, laws, guidelines, and technological safeguards have been implemented in the past few years to reduce the number of unsolicited e-mails received by computer users (Orbach).

As per claim 2, the combination of Puder and Orbach discloses a method as in claim 1 wherein identifying the network address to the resource includes: detecting a plurality of network addresses within the previously accessed content, the network address being among the plurality of network addresses (Orbach, 4:40-55, 6: 20-35, also see, 6:50-67, fig. 3 and associated text.). The motivation regarding the obviousness of claim 1 is also applied to claim 2. 
As per claim 3, the combination of Puder and Orbach discloses a method as in claim 2 wherein detecting the plurality of network address within the previously accessed content includes:  scanning browsed webpages for links within the browsed webpages, the links identifying resources which are currently blocked due to operation of the content filter (Orbach, 4:40-55, 6: 20-35, also see, 6:50-67, fig. 3 and associated text.). The motivation regarding the obviousness of claim 1 is also applied to claim 3.
As per claim 5, the combination of Puder and Orbach discloses a method as in claim 1 wherein modifying the operation of the content filter includes:  in response to selecting the network address from network addresses within the previously accessed content, transitioning the content filter from blocking access to the resource via the network address during a first time to allowing access to the resource via the network address during a second time after the first time (Orbach, 6:20-65, fig. 3 and associated text.). The motivation regarding the obviousness of claim 1 is also applied to claim 5.
As per claim 10, the combination of Puder and Orbach discloses a method as in claim 1 wherein permitting access to the resource via the network address includes:  permitting retrieval of new content from the resource, the new content being previously blocked from being accessed via the network address due to operation of the content filter (Orbach, 4:40-55, 6: 20-35, also see, 6:50-67, fig. 3 and associated text.). The motivation regarding the obviousness of claim 1 is also applied to claim 10.

Claims 13-14, 16-18 and 20 are rejected for similar reasons as stated above.

4.3.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Puder and Orbach as applied to claim above, and further in view of US Patent Application No. 20190036930 to Bartik et al (“Bartik”).
	As per claim 6, the combination of Puder and Orbach discloses the invention as described above. Puder and Orbach do not explicitly disclose however in the same field of endeavor, Bartik discloses a method as in claim 5 wherein transitioning the content filter from blocking access to the resource to allowing access to the resource includes:  adding an entry containing the network address to a whitelist which stores network addresses, the content filter being constructed and arranged to unblock access to resources via entries containing networked addresses stored on the whitelist (Bartik, [0049]-[0051], [0036]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Puder with the teaching of Bartik by including the feature of access, in order for Puder’s system for updating a whitelist. The method includes one or more processors identifying candidates for a whitelist based on correlations between candidates and web domains in the whitelist. The method further includes one or more processors extracting textual information and image information from the whitelist candidates. The method further includes one or more processors classifying the candidates for the whitelist into groups of candidates based on a comparison of the extracted information from the whitelist candidates and information associated with the web domains existing in the whitelist. The method further includes one or more processors determining candidates to add to the whitelist based upon a similarity measure ranking between the web domains existing in the whitelist and the candidates for a whitelist. The method further includes one or more processors updating the whitelist to include the determined candidates (Bartik, Abstract).
As per claim 7, the combination of Puder, Orbach and Bartik discloses a method as in claim 5 wherein respective scores are associated with the network addresses; and wherein modifying the operation of the content filter further includes: prior to transitioning the content filter from blocking access to the resource to allowing access to the resource, selecting the network address from the network addresses based on the respective scores associated with the network addresses (Orbach, 6:20-65, fig. 3 and associated text.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Puder with the teaching of Orbach/ Bartik by including the feature of unblock/blocked, in order for Puder’s system to reducing the number of unsolicited e-mails/information received by computer users. Due to technological improvements in the past decade, there has been a dramatic increase in the number of unwanted, and potentially destructive, e-mails (referred to as "spam") received by users throughout the world. Spam is commonly unsolicited and blindly directed to individuals with a commercial or malicious intent. It is estimated that over 50% of all e-mail traffic is spam, causing excessive congestion in the e-mail network and Internet Service Providers (ISPs) and other organizations to spend resources processing and managing unwanted traffic. Worse, some spammers use e-mail as a preferred modality for distributing computer worms and viruses or message recipients as relay hosts to send spam to destinations maintained by the message recipient. Spam frequently obfuscates or spoofs header information to hide the e-mail source. To combat this electronic epidemic, laws, guidelines, and technological safeguards have been implemented in the past few years to reduce the number of unsolicited e-mails received by computer users (Orbach).
As per claim 8, the combination of Puder, Orbach and Bartik discloses a method as in claim 7 wherein modifying the operation of the content filter further includes: prior to selecting the network address, deriving the respective scores associated with the network addresses based on how often the network addresses occurred within the previously accessed content (Bartik, [0040]-[0049], [0036]). The motivation regarding the obviousness of claim 6 is also applied to claim 8.
As per claim 9, the combination of Puder, Orbach and Bartik discloses a method as in claim 7 wherein the respective scores associated with the network addresses indicate respective amounts assessed significance for the network addresses based on application of a scoring methodology; and wherein selecting the network address from the network addresses includes: choosing, for inclusion on a whitelist, the network address with most assessed significance among the network addresses (Bartik, [0040]-[0049], [0036]). The motivation regarding the obviousness of claim 6 is also applied to claim 9.
4.4.	Claims 4, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puder and Orbach as applied to claim above, and further in view of US Patent Application No. 20170357480 to La Placa et al (“La Placa”).
As per claim 4, the combination of Puder and Orbach discloses the invention as described above. Puder and Orbach do not explicitly disclose however in the same field of endeavor, La Placa discloses as in claim 2 wherein detecting the plurality of network address within the previously accessed content includes: in response to different virtual desktop users running browsers in virtual desktops hosted by a virtualization platform, examining browsed webpages accessed by the browsers for links within the browsed webpages ([0102], [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Puder with the teaching of La Placa by including the feature of examining, in order for Puder’s system for generates proactive notifications and provides them to the user, such as notification alerts, reminders, suggestions, or prompts for action such as notifying a user of the news event that may impact their investment. The invention comprises a virtual assistant AI system that may be connected to a wide variety of user accounts such as financial accounts, social media, news, shopping, utilities and service providers, travel accounts, and other account types. The AI then continually monitors connected accounts for changes, analyzes changes when they occur and identifies any relationships or interactions between accounts and potential or actual implications of changes, such as if a news article mentions events affecting a company in a user's investment portfolio. The AI then generates proactive notifications and provides them to the user, such as notification alerts, reminders, suggestions, or prompts for action such as notifying a user of the news event that may impact their investment, and asking if they wish to take action on that company's stock (La Placa, [0006]).
Claims 15, 19 are rejected for similar reasons as stated above.
4.5.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Puder and Orbach as applied to claim above, and further in view of US Patent No. 10075459 issued to Suryanarayanan et al (“Suryanarayanan”).
	As per claim 11, the combination of Puder and Orbach discloses the invention as described above. Puder and Orbach do not explicitly disclose however in the same field of endeavor, Suryanarayanan discloses a method as in claim 10 wherein permitting retrieval of the new content from the resource includes: providing the new content via a browser running in a virtual desktop hosted by a virtualization platform (23:59-67, 24:1-12, also see 23:40-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Puder with the teaching of Suryanarayanan by including the feature of virtual desktop, in order for Puder’s system to preventing or curtail malicious use of the virtual desktop instance. A computing system that provides virtual computing services may generate and manage remote computing sessions between client computing devices and virtual desktop instances hosted on the service provider's network. Each virtual desktop instance may include a network interface for communication between the virtual desktop instance and client computing devices, and a second interface that connects the virtual desktop instance to entities on other networks (e.g., Internet destinations, or shared resources on an internal network). An administrative component or client application may detect a condition indicating that the second interface should be disconnected or its operation modified in order to prevent or curtail malicious use of the virtual desktop instance, such as inactivity, server type activity or other suspicious activity, suspension or closing of a remote computing session, or a timeout condition, or may proactively disconnect the interface or modify its operation based on observed or expected usage patterns.(Suryanarayanan, Abstract).
As per claim 12, the combination of Puder and Orbach and Suryanarayanan discloses method as in claim 11 wherein providing the new content via the browser running in the virtual desktop includes: delivering, via the browser running in the virtual desktop, the new content while the virtualization platform operates the content filter to block the browser running in the virtual desktop from accessing other resources (Suryanarayanan, 24:33-52, also see 23:40-57). The motivation regarding the obviousness of claim 11 is also applied to claim 12.
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	a).  US Patent No. 9942198 issued to Hoy et al a host computer supports a virtual guest system running thereon. The host system has a firewall that prevents it from communicating directly with the Internet, except with predetermined trusted sites. The virtual guest runs on a hypervisor, and the virtual guest comprises primarily a browser program that is allowed to contact the Internet freely via an Internet access connection that is completely separate from the host computer connection, such as a dedicated network termination point with its specific Internet IP address, or by tunneling through the host machine architecture to reach the Internet without exposing the host system. The virtual guest system is separated and completely isolated by an internal firewall from the host, and the guest cannot access any of the resources of the host computer, except that the guest can initiate cut, copy and paste operations that reach the host, and the guest can also request print of documents. The host can transfer files to and from a virtual data storage area accessible by the guest by manual operator action. No other transfer of data except these user-initiated actions is permitted.
b).  US Patent Application No 20170353463 Wu el al., discloses various embodiments provide an approach to controlled access to online content. Such control may be based on a multitude of factors including but not limited to website content, profile for the person consuming the data. In operation, machine-learning techniques are used to classify the websites based on community and social media inputs, crowd-sourced data, as well as access rules implemented by parents or system administrators. Feedback from users/admins of the system, including the instances of allowed or denied access to websites, in conjunction with other relevant parameters, is used for iterative machine-learning techniques. Embodiments may also allow for real, or near real-time, approval or denial of access to websites by registered admins.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497